Citation Nr: 0607848	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as chest congestion, secondary to exposure 
to Agent Orange.

2.  Entitlement to service connection for chloracne, 
secondary to exposure to Agent Orange.

3.  Entitlement to service connection for lipoma, secondary 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran/Appellant


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In November 2000, the veteran testified 
during a hearing before a decision review officer.  A 
certified transcript of that proceeding is of record.  The 
Board first considered this appeal in September 2004 and 
determined that additional development was required.  The 
matter was remanded and the RO performed all requested 
development.  The issue on appeal remains denied and is 
properly returned to the Board for appellate consideration.  

In June 2005, a VA examiner opined that the veteran's 
asthmatic condition was aggravated by stress.  The veteran's 
representative argues that this opinion suggests that the 
severity of the veteran's chest congestion is aggravated by 
post-traumatic stress disorder (PTSD), a service-connected 
disability.  The RO has not yet addressed the issue of 
entitlement to service connection for chest congestion 
secondary to PTSD, and it is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in combat in Vietnam.

3.  Chest congestion did not begin during service or as a 
consequence of service.

4.  The veteran had symptoms of acne during service, was 
presumably exposed to herbicide agents during service, and 
has been diagnosed as having acne and chloracne.

5.  The veteran has not been diagnosed as having lipoma.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by active service, to include as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Acne was incurred in active service.  38 U.S.C.A. §§ 
1110, 1116, 1154, 5107 (West 2002); 38 C.F.R. §§ 3,102, 
3.303, 3.307, 3.309 (2005).

3.  Lipomas were not incurred in or aggravated by active 
service, to include as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in September 2002 and October 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence the veteran was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the appealed AOJ decision 
was pending at the time the VCAA was enacted, and VCAA notice 
was not provided prior to that decision; however, the veteran 
was provided VCAA notice in September 2002 and October 2004, 
and the RO reconsidered the veteran's claims in September 
2003 and September 2005.  In Pelegrini, the Court stated that 
its decision did not void or nullify AOJ actions or decisions 
in which VCAA was not provided prior to the AOJ decision, but 
merely required that appellants receive VCAA-content-
complying notice.  Therefore, the Board finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
The veteran alleged that he complained of a skin disorder at 
a VA medical center (VAMC) in Los Angeles between 1975 and 
1979.  1975 treatment records from the Los Angeles VAMC do 
not document any complaints of skin problems, and in January 
2001, the VAMC indicated that there were no records of file 
for the veteran from 1976 to 1979.  The veteran also alleged 
that he received treatment for respiratory congestion at 
Wadsworth VA Hospital, later replaced by the VA Greater Los 
Angeles healthcare system, from 1969 to 1979.  Treatment 
records from Wadsworth Hospital from 1970 to 1971 do not 
reference any respiratory complaints.  In September 2002, the 
VA Los Angeles health care system indicated that there were 
no medical records of file for the veteran from 1969 to 1979.  
In October 2002, the veteran indicated that he did not have 
additional evidence to submit.  Therefore, all known and 
available records relevant to the issue on appeal were 
obtained and are associated with the veteran's claims file, 
and the veteran does not contend otherwise.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that symptomatology relates to a current 
condition.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

The veteran alleges that chest congestion, chloracne, and 
lipoma were incurred as a result of exposure to Agent Orange.  
A veteran who served in Vietnam between January 1962 and May 
1975 is presumed to have been exposed to an herbicide agent 
during service unless there is affirmative evidence rebutting 
that presumption.  See 38 C.F.R. § 3.307(a)(6)(iii).  The 
Board presumes that the veteran was exposed to herbicide 
agents, including Agent Orange, because he served in Vietnam 
during his period of active service.  

If a veteran was exposed to herbicide agents during service 
and displays symptoms of the conditions listed in 38 C.F.R. § 
3.309(e) to a degree of ten percent or more at any time after 
discharge from service, service connection may be granted 
even if there is not otherwise evidence that the disease was 
incurred in or aggravated by service.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Chloracne or other acneform disease 
must be manifest to a degree of 10 percent or more within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  

In the case of any veteran who engaged in combat with the 
enemy during a period of war, VA will accept satisfactory lay 
or other evidence that an injury was incurred in combat as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The veteran was awarded several medals and honors indicative 
of combat service, including a Purple Heart; however, because 
the veteran does not claim that chest congestion, chloracne, 
or lipoma were caused by a combat-related injury or disease, 
the combat presumption will not apply in an analysis of 
entitlement to service connection for those claims.  In any 
case, the Board presumes the occurrence of the veteran's 
alleged in-service injury, exposure to Agent Orange, because 
the veteran had service in Vietnam between 1962 and 1975.

Chest Congestion

In his claim for compensation, the veteran alleged that chest 
congestion was related to asbestos exposure.  He averred that 
he was exposed to asbestos when he removed insulation from 
submarine pipes and worked as an air conditioning and 
refrigerator repair apprentice.  He later asserted that that 
chest congestion was caused by exposure to Agent Orange.  

The veteran states that he began to experience breathing 
difficulties and a cough with brownish sputum in the early 
1970s, but he did not seek medical treatment until the 1990s 
because he was more concerned about acute stomach problems.  
He alleges that he self-treated his condition with lozenges 
and expectoration.  He currently complains of intermittent 
chest congestion that causes him to feel like he is 
"breathing through cheesecloth."  He avers that restricted 
breathing causes him to spit while he talks, which affects 
his professionalism and sociability.  He alleges that his 
symptoms are precipitated by heat, perfumes, dust, or stress, 
and are worse during the night and winter months.  The 
veteran additionally believes that his chest condition causes 
sleep apnea, which he has experienced two or three times a 
year since 1985.  
 
The veteran's service medical records contain no evidence 
that the veteran complained of a cough or chest congestion 
during service.  

In September 1987, the veteran stated that he had experienced 
a cough with blood-stained or flecked mucous since May 1987.  
In November 1987, a VA physician found that the veteran 
exhibited no additional respiratory symptoms, and opined that 
hemoptysis was caused by chemicals that the veteran used to 
clean his apartment.

In August 1999, the veteran complained that he had 
experienced a worsening cough for twenty or twenty-five 
years.  He complained of a cough and chest congestion from 
1999 to 2001, and VA physicians diagnosed chronic bronchitis, 
allergic rhinitis, nasal polyposis, asthma, and chronic 
sinusitis.  In September 2003, a VA physician attributed an 
episode of nocturnal dyspnea to gastroesophageal reflux.  
Chest x-rays and pulmonary function tests revealed no 
evidence of acute pulmonary parenchymal disease, and there 
was little interval change in x-ray images from 1985 to 2001.  
Chest examinations performed from August 1968 to June 2005 
were clear to auscultation.  

During a VA examination in June 2005, spirometry testing was 
consistent with a mild restrictive ventilatory defect.  The 
examiner opined that "chest congestion" was most likely 
mild persistent asthma aggravated by chronic sinusitis, 
allergic rhinitis, dusts, stress, perfume odors, and possible 
reflux disease.  The examiner found no evidence that chest 
congestion, asthma, chronic sinusitis, nasal polyps, or 
chronic rhinitis were attributable to service or exposure to 
Agent Orange.  There was no medical evidence to support a 
diagnosis of sleep apnea.  

Chest congestion or respiratory disorders are not included in 
38 C.F.R. § 3.309(e) as diseases associated with exposure to 
herbicide agents.  Therefore, no presumption is applicable, 
and the evidence must establish a nexus between chest 
congestion and an in-service injury or disease, including 
exposure to Agent Orange or asbestos.  

Although the Board presumes that the veteran was exposed to 
Agent Orange during his period of service, there is no 
evidence that chest congestion is related to herbicide 
exposure.  A VA examiner found that the veteran's respiratory 
problems were not attributable to Agent Orange exposure, and 
there is no medical evidence of record that contradicts that 
opinion.  Additionally, no medical evidence establishes a 
relationship between respiratory problems and any other 
another in-service injury or disease, including asbestos 
exposure. There is no evidence that the veteran exhibited 
symptoms of a respiratory disorder during service or a 
continuity of symptomatology after his discharge from 
service; the veteran did not seek treatment for respiratory 
problems until August 1999.  The veteran complained of 
hemoptysis in 1987, but physicians attributed that 
symptomatology to exposure to cleaning chemicals.  

The veteran alleges that his symptoms began in 1972, and he 
relates chest congestion to in-service exposure.  Although 
the veteran is competent to describe his symptoms, he lacks 
the medical expertise necessary to identify the origin or 
etiology of chest congestion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  Because there is no 
medical evidence establishing a relationship between the 
veteran's symptomatology and his period of service, service 
connection for a respiratory disorder must be denied.

Chloracne

The veteran states that he intermittently notices blister or 
acne-like bumps on his face, back and neck.  He avers that 
the bumps become large, hard lumps when he attempts to pop or 
remove them with a razor.  He states that his condition has 
worsened and is currently manifest by deeper, more persistent 
papules.  He maintains that, secondary to prescribed 
medications and his own attempts to remove the bumps, he has 
residual scarring and facial burns.  

The veteran alleges that he sought treatment for black spots 
on his face sometime between 1975 and 1979, and avers that a 
VA physician advised him to avoid treatment if the condition 
was temporary.  The veteran alleges that he noticed a 
worsening of his skin disorder in 1983, but did not seek 
treatment until his symptoms became more severe.  He avers 
that he might have unknowingly experienced earlier outbreaks.  

The veteran's service medical records show that the veteran 
complained of a facial rash in June 1968.  The physician 
noted scattered papules across the veteran's face.  

In April 1985, a VA physician referenced a history of acne.  
In May 1987, a VA physician noted several small sebaceous 
cysts around the veteran's mouth.  The veteran was prescribed 
medication for acne in February 1988 and was treated for 
acneform papules from 1996 to 1998.  VA physicians noted 
acneform papules on the veteran's forehead, shoulders, and 
temples with some residual scarring.  

During a VA examination in June 2005, the examiner found that 
the evidence was inconsistent with a diagnosis of chloracne, 
a cystic and persistent disease, because there was no 
evidence of residual scarring, the condition had resolved 
with topical treatment, and the veteran had not had an active 
condition for eighteen months.  The examiner diagnosed 
superficial acne vulgaris.  The examiner stated that he could 
identify the etiology of acne without resorting to mere 
speculation.

Chloracne is a disease associated with exposure to herbicide 
agents; however, the veteran did not display symptoms of 
chloracne within one year of his 1969 discharge from service 
and was not diagnosed as having chloracne until the late 
1990s.  Therefore, a presumption is not applicable, and the 
evidence must establish a relationship between chloracne and 
an in-service injury or disease, including exposure to Agent 
Orange.  

The Board finds that evidence of a relationship between acne 
and the veteran's period of service is in relative equipoise.  
The veteran complained of acne during service, is presumed to 
have been exposed to herbicide agents during service, and was 
diagnosed as having acne vulgaris and chloracne.  The veteran 
describes a continuity of symptomatology, and he 
intermittently sought treatment for acne symptoms.  A VA 
examiner stated that he could not rule out a relationship 
between the veteran's history of acne and the veteran's 
period of service without resorting to mere speculation.  
When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin or any other point, VA will 
resolve such doubt in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Reasonable doubt is defined as 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's condition is related to 
service, and service connection for acne is granted.

Lipoma

The veteran alleges that, from 1987 until 2003, large 
blister-like bumps appeared beneath the surface of his skin 
when he attempted to remove acne-like papules.  He avers that 
he has scars across his temples and face residual from his 
attempts to remove the bumps.  

The veteran's service and VA medical records do not reference 
a history of lipomas.  During a June 2005 VA examination, the 
examiner stated that the veteran's complaints were 
inconsistent with lipomas, and he found no evidence of 
lipomas or previously removed lipomas.  The examiner 
diagnosed acne cysts.

Lipoma is not included in 38 C.F.R. § 3.309(e) as a disease 
associated with exposure to herbicide agents.  Therefore, the 
presumption will not apply, and the evidence must establish a 
nexus between the lipomas and an in-service injury or 
disease, including exposure to Agent Orange.  

There is no evidence that the veteran has experienced lipoma.  
A VA examiner opined that the veteran mistook acne cysts for 
lipoma, and there is no medical evidence that the veteran was 
ever diagnosed as having lipoma.  Because there is no 
evidence of a currently disability associated with lipoma, 
service connection must be denied.  


ORDER

Service connection for respiratory disease secondary to 
exposure to Agent Orange is denied.

Service connection for acne is granted.

Service connection for lipoma secondary to exposure to Agent 
Orange is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


